Filed 7/9/14 P. v. York CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C073621

         v.                                                                       (Super. Ct. No. CRF1290)

JEREMY COLE YORK,

                   Defendant and Appellant.




         Appointed counsel for defendant Jeremy Cole York asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant was riding his bicycle on February 21, 2012. An officer stopped him
and during a consensual search discovered seven grams of methamphetamine.


                                                             1
       Defendant pleaded no contest to possession of methamphetamine for sale
(Health & Saf. Code, § 11378) with the understanding that he would receive a maximum
term of two years in jail. During the plea colloquy, the trial court said to defendant:
“Please be sure not to get in further trouble between now and [the date for sentencing] or
the deal might go away here.” After defendant entered his plea, the trial court added:
“Do not fail to appear timely to the Probation Department. And then return to court for
judgment and sentencing.” Defendant agreed and the trial court released defendant on a
bail bond.
       Defendant failed to show for his appointment with the probation department and
did not appear for sentencing. The People filed a complaint alleging failure to appear
(Pen. Code, § 1320.5), and defendant and the People subsequently entered into a new
plea agreement in which defendant pleaded no contest to possession of methamphetamine
for sale and admitted a prior prison term (Pen. Code, § 667.5, subd. (b)) with a stipulated
term of four years in jail.
       The trial court sentenced defendant to the stipulated four-year term, imposed
various fines and fees, and awarded 152 days of presentence credit (76 actual days and 76
conduct days). The trial court subsequently modified the award of credit to 220 days
(110 actual and 110 conduct).
       Defendant did not obtain a certificate of probable cause. (Pen. Code, § 1237.5.)
In a separate case, this court denied his petition for writ of mandamus to compel the trial
court to grant him a certificate of probable cause. (York v. Superior Court of Yuba Co.
(Feb. 13, 2014, C075460) [nonpub. order].)
                                             II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of



                                              2
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                                MAURO                     , J.


We concur:


               BUTZ                   , Acting P. J.


               DUARTE                 , J.




                                              3